Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby (US 2016/0312628).  Claims 3-5 evidenced by German (German, Thermodynamics of sintering, Sintering of Advanced Materials, Woodhead Publishing Series in Metals and Surface Engineering, 2010, pt. 3-32).
	Regarding Claim 1, Kirby teaches a method comprising depositing an environmental barrier coating (EBC) on a ceramic or ceramic matrix composite (CMC) substrate to form an as-deposited EBC (abstract).  Kirby teaches an embodiment of heat treating the as-deposited EBC following the deposition of the as-deposited EBC on the substrate to form a heat treated EBC; and subsequently depositing an abradable coating on the heat treated EBC to form an as-deposited abradable coating ([0056], [0105]).  It would have been prima facie obvious to one of ordinary skill in the art to modify the sintering of Kirby to be after deposition steps for any or all of the layers, as suggested by Kirby, because Kirby teaches some or all of the layers can be applied before sintering is carried out and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the structure of Kirby with any deposition-sintering pattern.
	Regarding Claim 2, Kirby teaches sintering reduces porosity ([0060]) and teaches sintering the EBC ([0056]).

German evidences the closing of interconnected pores and microcrack networks inherent to the heat treating of Kirby.  German teaches stages of sintering wherein in the final stage of sintering to a hermetic state pores collapse into closed spheres and are not interconnected (1.1 Introduction) or open to the external surface (1.2 The sintering process).  German teaches during intermediate stage sintering the pores form a tubular network that is attached to the grain boundaries and as densification occurs the pores shrink while simultaneous grain growth stretches the pores until the elongated thinning pores pinch off into closed spherical pores (1.7 Microstructure gradients), i.e. closing microcrack network.
	Regarding Claim 6, Kirby teaches heat treating the as-deposited abradable coating following deposition of the abradable coating on the EBC to form a heat treated abradable coating ([0057]-[0058]).
	Regarding Claims 11-13, Kirby teaches the abradable coating has a porosity of 5-50% ([0015]).  Kirby teaches EBC having a porosity of 15% or less ([0110]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the porosity of Kirby to be any of the taught porosities, including those within the claimed range, because Kirby teaches they are all suitable for use with the invention and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the film of Kirby with any of the taught porosities.
	Regarding Claim 14, Kirby teaches burnout of the organic processing aids ([0091]). Kirby teaches burnout of secondary material in service such that porosity is left in its place ([0039], [0046]).

	Regarding Claim 16, Kirby teaches slurry or thermal spray coating of EBC layers ([0056]).
	Regarding Claim 17, Kirby teaches the heat treated EBC is a substantially hermetic EBC ([0039]).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby (US 2016/0312628) as applied to claims 1-6 and 11-17 above, and further in view of Oboodi (US20180347049).
	Regarding Claims 7-8 and 10, Kirby teaches sintering of the abradable coating at a rate of 1-15 degrees C per min ([0093]). Kirby teaches sintering the abradable coating at a temperature of 1100-1375 degrees C ([0093]), i.e. above a temperature of 1099C. Kirby does not explicitly teach sintering the EBC at a second controlled rate; however, Oboodi teaches sintering an EBC layer at a rate exceeding 300 degrees C per min ([0056]). Oboodi teaches sintering the EBC at a temperature of 1400 to about 1800 degrees C ([0056]), i.e. above a temperature of 1099C.   It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the EBC sintering of Kirby to include rates and temperatures as taught in Oboodi, because they are known sintering conditions in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving film of Kirby with sintering conditions as taught in Oboodi.
	Regarding Claim 9, Kirby teaches a controlled rate of 1-15C/min ([0090]-[0093]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the heating rate of Kirby to be any of the taught heating rates, including those within the claimed range, because Kirby teaches they are all suitable for use with 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712